DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/28/2022, with respect to the 35 U.S.C. 103 rejections over Eberhard (WO 2019/144173) and over Kobayashi (US 2012/0082588) in view of Eberhard have been fully considered but are not persuasive.
Although Eberhard requires the presence of boron, boron is present in amounts so low (e.g., 0.001%) that it is considered to be at a level expected for an inevitable impurity. See MPEP 2111.03 II. The 35 U.S.C. 112(b) rejections are moot in view of the claims’ cancellation. New grounds of rejection are entered in view of Applicant’s amendments to the claims upon further search and consideration.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13, 15-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard et al. (WO 2019/144173).
Regarding claims 1-2, Eberhard teaches a multilayer sliding bearing comprising a support metal layer and a further layer, the further layer being a cast alloy made from lead-free copper-based alloy which contains sulfide precipitates (¶ 2). The alloy of Eberhard has the following composition, as compared to the claimed composition, in wt%:

Claim 1, consisting of
Eberhard, ¶ 6
S
0.1%-3%
0.001%-1.5%
Fe
0.01%-4%
0%-3.5%
P
0%-2%
0.001%-0.3%
Si
0.01%-7%
0%-3.5%
At least one of:
In total: 0.1%-49%
0.2%-33.5%
Zn
0%-45%
0.1%-10%
Sn
0%-40%
0.1%-12%
Al
0%-15%
0%-2%
Mn
0%-10%
0%-2%
Ni
0%-10%
0%-2%
Cr
0%-2%
0%-2%
In
0%-10%
-
At least one of:
In total: 0%-2%

Ag, Mg, Co, Ti, Zr, As, Li, Y, Ca, V, Mo, W Sb, Se, Te, Bi, Nb, Pd
Individually: 0%-1.5%
Sb, Te, Ag, Mg, Co, Ti, Zr, Ca, V, Mo, C, W, Bi: 0-2% individually
B
0% (impurity)
0.001%-1.5%
Cu
Balance
Balance


Although Eberhard requires the presence of boron, boron is present in amounts so low (e.g., lower limit of 0.001%) that it is considered to be at a level expected for an inevitable impurity. See MPEP 2111.03 II. The composition disclosed by Eberhard therefore overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 3, Eberhard teaches the elements in the claimed first group constitutes 0.2%-33.5% by weight of the copper alloy (¶ 6). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 4, Eberhard teaches Zn is present most preferably in an amount 0.7%-5.0% by weight (see Table 1), which lies within the claimed range.
Regarding claim 5, Eberhard teaches Sn is present preferably in an amount 0.5%-9.0% by weight (see Table 1), which lies within the claimed range.
Regarding claim 6, Eberhard teaches Al is present in an amount 0%-2% by weight (¶ 6), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 7, Eberhard teaches Mn is present in an amount 0%-2% by weight (¶ 6), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 8 and 21, Eberhard teaches Ni is present in an amount 0%-2% by weight (¶ 6), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 9, Eberhard teaches Si is present in an amount 0%-3.5% by weight (¶ 6), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 10 and 22, Eberhard teaches Cr is present in an amount 0%-2% by weight (¶ 6), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 11, Eberhard teaches S is present most preferably in an amount 0.25%-0.55% by weight (see Table 1), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 12 and 20, Eberhard teaches P is present most preferably in an amount 0.014%-0.09% by weight (see Table 1), which lies within the claimed range. Eberhard also discloses the further layer is a sliding layer (¶ 16).
Regarding claim 13, Eberhard teaches Fe is present preferably in an amount 0.001%-2% by weight (see Table 1), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 15, Eberhard teaches the sulfides are present homogenously distributed throughout the further layer (¶ 14).
Regarding claims 16-17, Eberhard teaches the sulfides are present in a partial layer of the further layer, with the partial layer being 5%-85% of the total thickness of the further layer (¶ 15-16).
Claims 1-13, 15 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2012/0082588) in view of Eberhard et al. (WO 2019/144173).
Regarding claims 1-2 and 9, Kobayashi teaches a cast copper alloy for bearings (¶ 63), the copper alloy being lead-free (¶ 1) and containing sulfide dispersions (¶ 12). Bearings conventionally have a support or back metal layer on which is the bearing layer, as taught by Eberhard (¶ 2). Accordingly, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to apply a bearing layer having the copper alloy of Kobayashi to a support metal for the purpose of making a bearing, as taught by Eberhard. The alloy of Kobayashi has the following composition, as compared to the claimed composition, in wt%:

Claim 1, consisting of
Kobayashi, ¶ 12
S
0.1%-3%
0.1%-0.7%
Fe
0.01%-4%
0%-0.5% (¶ 34)
P
0%-2%
0%-0.05% (¶ 34)
Si
0.01%-7%
-
At least one of:
In total: 0.1%-49%
0%-15%
Zn
0%-45%
0%-6%
Sn
0%-40%
0%-8%
Al
0%-15%
-
Mn
0%-10%
-
Ni
0%-10%
0%-1% (¶ 34)
Cr
0%-2%
-
In
0%-10%
-
At least one of:
In total: 0%-2%

Ag, Mg, Co, Ti, Zr, As, Li, Y, Ca, V, Mo, W Sb, Se, Te, Bi, Nb, Pd
Individually: 0%-1.5%
Sb: 0%-0.2% (¶ 34)
Cu
Balance
Balance


Except for Si content, the composition disclosed by Kobayashi therefore overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Kobayashi does not teach the claimed Si amount. Eberhard teaches manganese in a copper bearing alloy in an amount of 0%-3.5% (¶ 6). It would have been obvious at the effective time of filing for one of ordinary skill in the art to add Si to the copper alloy of Kobayashi because silicon improves castability and deoxidizes the alloy, as taught by Eberhard (¶ 13).
Regarding claim 3, Kobayashi teaches the elements in the claimed first group constitutes 0%-15% by weight of the copper alloy (¶ 12, 34). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 4, Kobayashi teaches Zn is present in an amount 0%-6% by weight (¶ 12). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 5, Kobayashi teaches Sn is present preferably in an amount 0%-8% by weight (¶ 12). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 6, Kobayashi does not teach the claimed Al amount. Eberhard teaches aluminum in a copper bearing alloy in an amount of 0%-2% (¶ 6). It would have been obvious at the effective time of filing for one of ordinary skill in the art to add Al to the copper alloy of Kobayashi because aluminum is known to improve friction properties and reduce seizing, as taught by Eberhard (¶ 3).
Regarding claim 7, Kobayashi does not teach the claimed Mn amount. Eberhard teaches manganese in a copper bearing alloy in an amount of 0%-2% (¶ 6). It would have been obvious at the effective time of filing for one of ordinary skill in the art to add Mn to the copper alloy of Kobayashi because aluminum is known to improve friction properties and reduce seizing, as taught by Eberhard (¶ 3).
Regarding claims 8 and 21, Kobayashi teaches Ni is present in an amount 0%-1% by weight (¶ 34), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 10 and 22, Kobayashi does not teach the claimed Cr amount. Eberhard teaches chromium in a copper bearing alloy in an amount of 0%-2% (¶ 6). It would have been obvious at the effective time of filing for one of ordinary skill in the art to add Cr to the copper alloy of Kobayashi because chromium is known to improve friction properties and reduce seizing, as taught by Eberhard (¶ 3).
Regarding claim 11, Kobayashi teaches S is present most preferably in an amount 0.1%-0.7% by weight (¶ 12), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 12 and 20, Kobayashi teaches P is present in an amount 0%-0.05% by weight (¶ 34). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 13, Kobayashi teaches Fe is present preferably in an amount 0%-0.5% (¶ 34), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 15, Kobayashi discloses the sulfides are distributed homogenously (¶ 55).
Claims 1-13, 15 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al. (JP 2012-046812) in view of Eberhard et al. (WO 2019/144173).
Regarding claims 1-2, Kamata teaches a cast copper alloy (¶ 5) having the composition below, which contains sulfides and no lead (¶ 14). The copper alloy may be used in bearings (¶ 27). Kamata does not expressly teach a multilayer sliding bearing comprising a support metal layer and a further layer. Eberhard teaches a multilayer sliding bearing comprising a support metal layer and a further layer, the further layer being a cast copper alloy (¶ 2). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to make a sliding bearing having a support metal layer and the cast copper alloy of Kamata as the further layer because this structure is recognized in the prior art as being that of a sliding bearing, and the alloy of Kamata is suitable for a bearing.

Claim 1, consisting of
Kamata, ¶ 13
S
0.1%-3%
0.04%-1.0%
Fe
0.01%-4%
0.05%-2.0%*
P
0%-2%
0.05%-2.0%*
Si
0.01%-7%
0.3%-2.3%
At least one of:
In total: 0.1%-49%

Zn
0%-45%
0.05%-2.0%*
Sn
0%-40%
0.05%-2.0%*
Al
0%-15%
0.05%-2.0%*
Mn
0%-10%
0.05%-2.0%*
Ni
0%-10%
1.5%-7.0%
Cr
0%-2%
0.05%-2.0%*
In
0%-10%
-
At least one of:
In total: 0%-2%

Ag, Mg, Co, Ti, Zr, As, Li, Y, Ca, V, Mo, W Sb, Se, Te, Bi, Nb, Pd
Individually: 0%-1.5%
Zr, Ti, Co: 0.05%-2.0%*
Cu
Balance
Balance

*the total amount of these elements is 0.05%-2.0%

The composition disclosed by Kamata therefore overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 3, Kamata teaches the elements in the claimed first group (Zn, Sn, Al, Mn, and Cr) amount to 0.05%-2.0%, and Ni is present from 1.5%-7.0% (¶ 13). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 4, Kamata teaches Zn is present in an amount of at most 0.05%-2.0% (¶ 13). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 5, Kamata teaches Sn is present in an amount of at most 0.05%-2.0% (¶ 13). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 6, Kamata teaches Al is present in an amount of at most 0.05%-2.0% (¶ 13). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 7, Kamata teaches Mn is present in an amount of at most 0.05%-2.0% (¶ 13). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 8 and 21, Kamata teaches Ni is present in an amount 1.5%-7.0% by weight (¶ 13), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 9, Kamata teaches Si is present in an amount 0.3%-2.3% by weight (¶ 13), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 10 and 22, Kamata teaches Cr is present in an amount of at most 0.05%-2.0% (¶ 13). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 11, Kamata teaches S is present most preferably in an amount 0.04%-1.0% (¶ 13), which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 12 and 20, Kamata teaches P is present in an amount of at most 0.05%-2.0% (¶ 13). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 13, Kamata teaches Fe is present in an amount of at most 0.05%-2.0% (¶ 13). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 15, Kamata teaches sulfides are dispersed throughout the alloy (¶ 13). These sulfides are presumed to be distributed uniformly since the alloy is made by casting (¶ 29) and the sulfides are intentionally formed for the purpose of obtaining improved properties in the alloy (see ¶ 12); a non-uniform distribution of sulfides would be detrimental to this objective. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784